Case 1:17-cv-01782-RLM-TAB Document 209 Filed 03/10/21 Page 1 of 8 PageID #: 5975




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION

 FAIR HOUSING CENTER OF                   )
 CENTRAL INDIANA, INC. et. al,            )
                                          )
                    Plaintiffs            )
                                          )
              v.                          )    Cause No. 1:17-cv-1782 RLM-TAB
                                          )
 RAINBOW REALTY                           )
 GROUP, INC. et. al,                      )
                                          )
                    Defendants            )

                                 OPINION AND ORDER

        The court assumes the reader’s familiarity with the facts of this case but

  will briefly summarize the facts relevant to the defendants’ motion for partial

  summary judgment. Plaintiffs Fair Housing Center of Central Indiana, Inc., Mary

  Kamano, Norma Tejeda, Cordell Spencer, Maria Gaspar, and Franklin Paz filed

  suit on behalf of themselves and other similarly situated individuals against

  defendants Rainbow Realty Group, Inc., founder and director James R. Hotka,

  and Rainbow’s development organization, holding corporation, and associated

  trusts (collectively referred to as Rainbow in this opinion). Rainbow Realty Group,

  Inc. leases and sells property in 13 counties in the Indianapolis area.

        Through Rainbow’s “rent to buy” program, a customer made monthly

  principal and interest payments on a home for 30 years, at which time he would

  become the owner. The first two years operates as a lease. Rainbow Realty Grp.,

  Inc. v. Carter, 131 N.E.3d 168, 173 (Ind. 2019) (“For at least the first two years,

  the Agreement was a residential lease with a contingent commitment to sell.”). If
Case 1:17-cv-01782-RLM-TAB Document 209 Filed 03/10/21 Page 2 of 8 PageID #: 5976




  the customer makes all the lease payments, the parties execute a 28-year land

  contract.

        In March 2020, the court certified a class “of all people who entered a rent

  to buy agreement with Rainbow for a residential property since the beginning of

  2009, excluding those who successfully paid off their agreement” and designated

  Mary Kamano, Norma Tejeda, Cordell Spencer, Maria Gaspar, and Franklin Paz

  as class representatives. [Doc. No. 176]. The court also certified five questions

  for class resolution. The defendants now move for motion for summary judgment

  on two of those questions:

     (1) Whether the defendants are subject to and have violated Ind. Code §

        32-31-8-5; and

     (2) Whether the defendants deceived customers as to the likelihood that

        they’ll become homeowners under the Indiana Home Loan Practices

        Act.

  For the following reasons, the court grants the defendants’ motion for partial

  summary judgment.



                                I. Standard of Review

        Summary judgment is appropriate when “the pleadings, depositions,

  answers to the interrogatories, and admissions on file, together with the

  affidavits, if any, show that there is no genuine issue of material fact and that

  the moving party is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(c).

  A genuine issue of material fact exists whenever “there is sufficient evidence

                                           2
Case 1:17-cv-01782-RLM-TAB Document 209 Filed 03/10/21 Page 3 of 8 PageID #: 5977




  favoring the nonmoving party for a jury to return a verdict for that party.”

  Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986). In deciding whether

  a genuine issue of material fact exists, we accept the non-movant’s evidence as

  true and draw all inferences in his favor. Id. at 255. The existence of an alleged

  factual dispute, by itself, won’t defeat a summary judgment motion; “instead, the

  nonmovant must present definite, competent evidence in rebuttal,” Parent v.

  Home Depot U.S.A., Inc., 694 F.3d 919, 922 (7th Cir. 2012), and “must

  affirmatively demonstrate, by specific factual allegations, that there is a genuine

  issue of material fact that requires trial.” Hemsworth v. Quotesmith.com, Inc.,

  476 F.3d 487, 490 (7th Cir. 2007); see also Fed. R. Civ. P. 56(e)(2).



                     II. Indiana Home Loan Practices Act Claim

        Rainbow claims entitlement to summary judgment on the question of

  whether it deceived customers as to their likelihood of becoming homeowners

  under the Home Loan Practices Act for three reasons: (1) the plaintiffs didn’t

  provide adequate statutory notice of their Home Loan Practices Act claim; (2) the

  “success rate” of the rent to buy program isn’t a term or condition of the rent to

  buy contract; and (3) the plaintiffs’ claim seeks impermissible relief from the

  court in the form of imposition of a new legal duty.

        Indiana’s Home Loan Practices Act prohibits “engag[ing] in a deceptive act

  in connection with a mortgage transaction or a real estate transaction.” Ind. Code

  § 24-9-3-7(c)(3). The Home Loan Practices Act defines a “deceptive act” as an act

  or practice as part of a mortgage or real estate transaction “in which a person at

                                          3
Case 1:17-cv-01782-RLM-TAB Document 209 Filed 03/10/21 Page 4 of 8 PageID #: 5978




  the time of the transaction: (A) makes a material misrepresentation; or (B)

  knowingly or intentionally conceals material information regarding the terms or

  conditions of the transaction.” Ind. Code. § 24-9-2-7(a)(1). The court addresses

  Rainbow’s argument that its success rate isn’t a term of its agreement first.

          Rainbow argues that the plaintiffs’ Home Loan Practices Act claim fails as

  a matter of law because a customer’s likelihood of successfully completing the

  rent to buy program isn’t a term or condition of the program’s contract, and the

  Home Loan Practices Act governs deception regarding a transaction’s terms or

  conditions. The plaintiffs counter that a reasonable jury could conclude the rent

  to buy program is deceptive because “evidence shows Rainbow leads customers

  to believe that they are paying for a legitimate opportunity to achieve a specific

  benefit—in this case, home ownership—despite knowing that the vast majority

  of RTB contracts fail.” They argue that Rainbow violates the Home Loan Practices

  Act by making affirmative misrepresentations “that are misleading about the

  opportunity for homeownership,” and by concealing material information “that a

  customer would find important to know about the extraordinary failure rate.”

          The plaintiffs cite cases discussing the Federal Trade Commission Act and

  Indiana Deceptive Consumer Sales Act to support their argument. They also cite

  cases    about   subprime    mortgages    to   provide   examples   of   actionable

  misrepresentations. These cases don’t address the Home Loan Practices Act, so

  they are unpersuasive as to what the Home Loan Practices Act requires.

          The plaintiffs argue that words and phrases Rainbow uses in its rent to

  buy agreement – such as “buyer” and “seller” – materially misrepresent

                                           4
Case 1:17-cv-01782-RLM-TAB Document 209 Filed 03/10/21 Page 5 of 8 PageID #: 5979




  customers’ chances of achieving home ownership. They quote another part of the

  agreement that says, “Rainbow Realty Group has provided hundreds of families

  and individuals a home ownership opportunity through our Rent-to-Buy

  purchase agreement.” 1 They contend that these statements are deceptive

  because most rent to buy program customers don’t achieve home ownership.

  But nothing in the record suggests that Rainbow’s ability or intention to fulfill

  its promise under the contract – to sell the customer a home in exchange for the

  agreed upon payments – was ever in question. The parties don’t agree on how to

  define the program’s success rate, but the failure of a number of rent to buy

  customers doesn’t make the terms of the agreement deceptive. The Home Loan

  Practices Act doesn’t make it deceptive to enter a contract with someone without

  telling her the likelihood that she will successfully execute her half of the

  bargain. The plaintiffs point to no evidence that Rainbow’s statement that it has

  provided “hundreds of families and individuals a home ownership opportunity”

  is false or deceptive. (Emphasis added). There’s no dispute that hundreds of

  people have signed up for Rainbow’s program over the years.

        The plaintiffs also argue that the program’s success rate is material to the

  terms or conditions of Rainbow’s rent to buy contract, so Rainbow is

  impermissibly concealing material information in violation of the Home Loan

  Practices Act. They contend that the program’s allegedly high failure rate “goes



  1 The plaintiffs also cite language from Rainbow’s advertisements, but the Home Loan
  Practices Act prohibits deceptive acts that are part of a mortgage or real estate
  transaction. Ind. Code. § 24-9-2-7. Rainbow’s advertisements aren’t part of the rent to
  buy program transaction.

                                            5
Case 1:17-cv-01782-RLM-TAB Document 209 Filed 03/10/21 Page 6 of 8 PageID #: 5980




  to the heart” of the transaction. Home ownership might be central to the

  program’s contract, but the plaintiffs don’t raise any evidence that the likelihood

  of home ownership is a core term of the agreement, or that Rainbow misled

  customers as to that likelihood. The plaintiffs haven’t established a genuine

  dispute as to whether Rainbow made a material misrepresentation.

          Accepting the plaintiffs’ facts as true and construing them in the light most

  favorable to them, no reasonable juror could conclude that Rainbow makes a

  material misrepresentation or conceals material information in violation of the

  Home Loan Practices Act by not disclosing the rent to buy program’s success

  rate.

          The parties raise several challenging issues with respect to notice under

  the HLPA. Summary judgment for the defendants is warranted based on their

  argument that their program’s success rate isn’t a term of the agreement, so the

  court needn’t, and shouldn’t reach those issues of Indiana law. In re Zimmer,

  NexGen Knee Implant Prod. Liab. Litig., 884 F.3d 746, 751 (7th Cir. 2018)

  (“When interpreting state law, a federal court’s task is to determine how the

  state’s highest court would rule.”) (internal citations omitted). The court doesn’t

  reach the defendants’ argument that the plaintiffs are asking for impermissible

  relief for the same reason.



                           III. Indiana Renter’s Statute Claim

          The court certified one question under the Indiana Renter’s Statute:

  “Whether the defendants are subject to and have violated Ind. Code § 32-31-8-

                                            6
Case 1:17-cv-01782-RLM-TAB Document 209 Filed 03/10/21 Page 7 of 8 PageID #: 5981




  5.” Section 32-3-8-5 outlines a landlord’s duties for maintaining rental premises

  at the commencement of a rental agreement and during occupancy. The court’s

  order on the motion for class certification said that the plaintiffs’ claim seeking

  declaratory relief that Section 32-31-8-5 applies to Rainbow is a common

  question, but their claims for individual relief under Section 32-31-8-6 are not

  common.

        Rainbow argues that as a matter of law, it didn’t violate the Indiana

  Renter’s Statute merely by disclaiming its responsibility to deliver rental

  premises in appropriate condition under the statute. Rainbow admits that it

  disclaimed those duties, and it is subject to Section 32-31-8-6. See Rainbow

  Realty Grp., Inc. v. Carter, 131 N.E.3d 168, 175 (Ind. 2019). The plaintiffs

  counter that they aren’t arguing that Rainbow violated the Renter’s Statute

  merely by disavowing the requirements. They argue that there’s evidence from

  which a reasonable juror could conclude Rainbow actually failed to deliver

  homes in compliance with the statute.

        Excess words in the question certified by the court – “and have violated” –

  might be creating confusion on this claim. As the court said in its class

  certification order, the plaintiffs’ claim for individual relief under the Indiana

  Renter’s Statute aren’t common questions suitable for class resolution.

  Accordingly, the plaintiffs’ argument that evidence from class members’

  individual homes creates a genuine dispute as to whether Rainbow violated the

  habitability requirements is unavailing. Rainbow is correct that disclaiming




                                          7
Case 1:17-cv-01782-RLM-TAB Document 209 Filed 03/10/21 Page 8 of 8 PageID #: 5982




  responsibilities under the Indiana Renter’s Statute isn’t enough to violate the

  law.



                                   IV. Conclusion

         For the foregoing reasons, the court GRANTS the defendants’ motion for

  partial summary judgment [Doc. No. 192]. The court requests that the Magistrate

  Judge confer with the parties as soon as practicable regarding the possibility of

  resolving the remaining claims and issues short of trial.


         SO ORDERED.

         ENTERED: March 10, 2021

                                               /s/ Robert L. Miller, Jr.
                                              Judge, United States District Court

  Distribution: All electronically registered counsel of record




                                          8
